11-5149-cv
Bender v. Lowe


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 3rd day of September, two thousand thirteen.

PRESENT: REENA RAGGI,
                 GERARD E. LYNCH,
                 RAYMOND J. LOHIER, JR.,
                                 Circuit Judges.
----------------------------------------------------------------------
SHERRY BENDER,
                                 Plaintiff-Appellant,

                        v.                                               No. 11-5149-cv

R. SANDLIN LOWE, III, M.D., personally and
professionally, License # 179865, MICHAEL ADAM
CIRANNI, M.D., personally and professionally, License #
241809, MATTHEW SETH HOLDEN, M.D., personally
and professionally, License # 218629,
                           Defendants-Appellees,

NYC HEALTH AND HOSPITALS CORPORATION, et
al.,
                                 Defendants.*
----------------------------------------------------------------------


*   The Clerk of the Court is directed to amend the official caption as shown above.

                                                     1
APPEARING FOR APPELLANT:                  SHERRY BENDER, pro se, New York, New
                                          York.

FOR APPELLEE:                             Julie Steiner, Edward F.X. Hart, of Counsel,
                                          for Michael A. Cardozo, Corporation Counsel of the
                                          City of New York, New York, New York.

       Appeal from a judgment of the United States District Court for the Southern District

of New York (Barbara S. Jones, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on September 1, 2011, is AFFIRMED.

       Sherry Bender appeals pro se from an award of summary judgment in favor of

defendants R. Sandlin Lowe III, Michael Adam Ciranni, and Matthew Seth Holden,

psychiatrists at New York City Health and Hospitals Corporation at Bellevue Hospital, on

her claims that defendants violated her constitutional rights and committed medical

malpractice by involuntarily admitting her to Bellevue’s psychiatric unit on March 8, 2006,

and March 15, 2006. We review an award of summary judgment de novo, resolving all

ambiguities and drawing all inferences in favor of the nonmovant, and we will affirm only

if the record reveals no genuine dispute of material fact. See Fed. R. Civ. P. 56(a);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Nagle v. Marron, 663 F.3d

100, 104–05 (2d Cir. 2011). We assume the parties’ familiarity with the underlying facts,

the procedural history of the case, and the issues on appeal, which we reference only as

necessary to explain our decision to affirm.




                                               2
      After an independent review of the record and relevant case law, we conclude that

Bender’s appeal is without merit for substantially the same reasons articulated by the

district court in its comprehensive Memorandum and Order entered August 31, 2011. We

have considered all of Bender’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                 FOR THE COURT:
                                 CATHERINE O’HAGAN WOLFE, Clerk of Court




                                          3